In an action to recover damages based on legal malpractice, the defendants Stein & Sheidlower, LLP, Howard H. Stein and Mark L. Weisenreder, individually and as partners in the firm formerly known as Stein, Kass, Weisenreder & Sheidlower, and Eric S. Sheidlower appeal from an order of the Supreme Court, Suffolk County (Catterson, J.), entered January 2, 2001, which denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed, with costs.
Issues of fact exist with respect to whether an attorney-client relationship existed between the defendant Matthew J. Jones and the plaintiffs, and therefore, between the defendant law firm of Stein, Kass, Weisenreder & Sheidlower, where Jones was an associate, and the plaintiffs. Accordingly, the appellants’ motion for summary judgment was properly denied.
*524The appellants’ remaining contentions are without merit. Krausman, J.P., Luciano, Adams and Townes, JJ., concur.